DISSENTING OPINION. Hart, J. My dissent is based upon the fact that I believe that practically the undisputed facts bring this case within the principles of law decided in the following cases: Road District No. 6. v. Hall, 140 Ark. 241; United States v. Lynch, 188 U. S. 445, and Pumpelly v. Green Bay Co., 13 Wall. (U. S.) 166. In the last mentioned case Mr. Justice Miller made a 'dear and comprehensive statement of the principles of law as follows: “It .would be a very curious and unsatisfactory result if, in construing a provision of constitutional law, always understood to have been adopted for protection and security to the rights of the individual as against the government, and which has received the commendation of jurists, statesmen, and commentators as placing* the just principles of the common law on that subject beyond the power of. ordinary legislation to chango or control them, it shall be held that, if the government refrains from the absolute conversion of real property to the uses of the public, it can destroy its value entirely, can inflict irreparable and permanent injury to any extent, can, in effect, subject it to total destruction without making any compensation, because, in the narrowest sense of that word, it is not taken for the public use. Such a construction would pervert the constitutional provision into a restriction upon the ris’hts.of the citizen, as those rights stood at the common law, instead of the government, and make it an authority for invasion of private right under tile pretext of the public good, which had no warrant in the laws or practices of onr ancestors.” In the application of this principle, of law I think the evidence for the defendant shows that the damage done to the lands of the plaintiffs was caused by a change of the plans under which the drainage ditches were constructed by the commissioners. O. G. Baxter was a civil engineer for the United States Government, and had charge of the surveying, and was responsible for the designing of the plans of the Cypress Creek Drainage District. He was a witness for the defendant. On the subject of a change of the plans I quote from his testimony on pages 430, 431 and 432 of the transcript as follows: “Q. Describe to the court the natural drainage of this territory prior to the organization of the Cypress Creek Drainage District, and explain the plan with reference to converting that natural drainage into a proper system of artificial drainage to take care of this water when the gap was closed? A. The upper part of the district was drained by Cypress Creek, the headwaters beginning about twelve miles southeast of Pine Bluff and extending parallel to the Arkansas River, and entering the Mississippi River just below the mouth of the Arkansas. The drainage south of Amos Bayou was southerly through natural channels, and the closing of the gap necessitated providing for a new outlet for this Cypress Creek water, and plans were prepared and filed providing for carrying the Cypress Creek water to the south, down into Chicot County, through Boggy Bayou, which was called ditch 81, and through ditch 43, which was the middle ditch, down through the center of the district, and ditch No. 19, which takes the water from the upper portion of the district down through Bayou Macon to Macon Lake, in Chicot County, and ditch No.18, which provides drainage for the Little Bayou Macon, and ditch No. 13, which takes care of the Wells Bayou watershed, together wdth the various lateral ditches shown on this map (referring to map), covering the whole of the territory included, in the district. Q. Prior to the organization of this district was Bayou Macon a natural waterway? A. Yes sir.” Again I quote from his testimony on pages 435, 436 and 437 of the transcript as follows: “A. The water level from the head of the Cypress Creek, ditch No. 19, Walnut Lake region, has been raised two feet, and from Walnut Lake to a point where ditch 13 is supposed to enter Bayou Macon, which is in the east quarter corner of section four (4), township twelve (12) south, range three (3) west, has been raised three feet from what it would have been if the Kirsch Lake Drainage District had not cut across the natural divide of Choctaw Bayou, in Lincoln County, and carried fifty square miles of headwater into Cypress' Creek, that would have been carried down through Walls’ Bayou; and the failure to construct ditch No. 13 from Walnut Lake to the east quarter of .section four (4), township twelve (12) south, range three (3) west, had brought in seventy-six more square miles into Bayou Macon, due east of Walnut Lake, that otherwise would have gone down below. So, from.the head of ditch No. 19 to a point about nine miles down Bayou Macon, we have three feet higher water than we would have had if the plans had been carried out according to design. Q. Where does the Kirsch Lake Drainage District lie with reference to the Cypress Creek Drainage District? A. The Kirsch Lake District is on the northwest. Q. On the northwest? A. Yes sir. Q. Is it immediately contiguous to the Cypress Creek Drainage District on the northwest? A. I think part of it is. Q. Now, that district is cut through the natural divide and empties, its waters into the ditch system of Cypress Creek Drainage District? A. Yes sir. Q. ¡What is the area of water that is thereby turned into Cypress Creek that does not come from the territory of Cypress Creek at all? A. Well,let’s see. Fifty square miles, which would eventually come to Cypress Creek down below, but not at the point where it would put fifty square miles at the head, and one hundred and twenty-six square miles from Walnut Lake down. Q. What effect will the completion of this plan have on the efficiency of the district to take core if this additional water that'has been wrongfully put into the district? A. The completion of the plans---the completion of this clearing down Bayou Macon will nive us relief down Bayou Macon, but of course from the point above ditch No. 13 we will still have higher water than we planned. Q. And that is due to the water that the Kirsch Lake District has turned into Cypress Creek? A. Yes sir, and the failure to cut ditch No. 13.” C. H. Miller was employed by the drainage district as a consulting engineer, and was a witness for the defendant. On this same subject I quote from his evidence on pages 497, 498 and 499 of the transcript as follows: “Q. Do you know when the water from Kirsch Lake Drainage District was diverted into Bayou Macon? A. In a general way. I wasn’t here at the time. I was here in 1917, or the early part of 1918. Q. The original plans of the Cypress Creek District did not contemplate taking care of any of the water which the Kirsch Lake District dumped into the Cypress Creek Drainage District, did it? A. Not at that point. They contemplated taking care of that water down below- the point where this land is located. It would have finally come into Bayou Macon. Q. But it would have come into Bayou Macon, had the original plans of the Kirsch Lake District been carried out, below the location of the lands in suit? A. Yes sir. Q. But the act of Kirsch Lake Drainage District in dumping their water into Cypress Creek at a different place affected -the lands in suit? A. Yes sir, it resulted in throwing more water into the ditch where these lands are located. Q. That is what I mean? A. Yes sir. Q. It raised the flood level on this'land by nutting additional water on them? A. Yes -sir. Q. Mr. Miller, do you know whether or not the plans for the Kirsch Lake Drainage District called "for a discharge ditch at a place that would carry this water into Bayou Macon below the lands in the suit — the original plans called for that? A. I don’t recall very well about that. The Cypress Creek Drainage District plans were, made so as to take care of the Kirsch Lake water at the lower end of that district. Q. The point I am asking is this: Didn’t the plans of the Kirsch Lake District also call for a ditch, in conjunction with the plans of the Cypress Creek Drainage District, to take care of the water you have mentioned? A. I think so. I am not sure. Q. But the Kirsch Lake District afterwards dug an additional ditch not called for in the plans at all? A. Yes sir, I know that. Q. And this threw the water of the Kirsch Lake District on the lands in suit, where it wouldn’t have done that if they had followed the plans of the district? A. Yes sir, that is a fact.” Hubert Furr was one of the commissioners, and on' the same point I quote from his testimony, on pages 521 and 522 of the transcript, the following: “Q. If Kirsch Lake District had drained down ditch No. 43, as contemplated, would the lands in suit have received as much water as they do? A. Kirsch Lake District wasn’t ever contemplated to go down ditch 43. It was originally planned to go down Bayou Bartholomew to ditch 13. Q. That is what I mean? A. Yes sir. Well, it was a part of the original plans of Cypress Creek to dig number 13, but 13 was abandoned, then the Kirsch Lake District changed their plans, and, instead of turning their water into Bayou Bartholomew, they diverted it into ditch number 19 at the north of the Desha County line. That put an additional amount of water into Bayou Macon? A. It turned the water they' had planned from Kirsch Lake District to go into No. 13, but when No. 13 was abandoned they turned it in, about fifteen miles higher up, into Cypress Creek Drainage District, and thereby increased the volume of water in' the upper waters of Bayou Macon. A. Yes sir.” The testimony of those witnesses shows conclusively that the damage °to the lands of the plaintiff was caused by a change of the plans under which the drainage ditches were constructed. It was known from the beginning that •the Kirsch Lake Drainage District was being formed and that the water from it must flow into some of the ditches or bayous of the Cypress Creek Drainage District. The Kirsch Lake Drainage District was adjacent to the Cypress Creek Drainage District, and northwest from it. The waters from the ditches in the territory comprising it flowed in a general southeasterly direction, and would necessarily flow into the territory of the Cypress Creek Drainage District. It was first intended to construct what was called ditch No. 13, in the Cypress Creek Drainage District, for the purpose of receiving the waters which flowed out of the Kirsch Lake Drainage District. Drainage ditch No. 13 would carry the waters from the Kirsch Lake Drainage District to a point about 15 miles below the lands of the plaintiffs and there empty the waters into the drainage ditch, or canal No. 19, which was the main drainage ditch of the Cypress Creek Drainage District. The landowners in the Cypress Creek Drainage District contested the assessment of benefits against their lands, and their contention was sustained by the chancery court, which held the assessments to be void. The decision of the chancellor was affirmed by this court, in an opinion delivered on June 23, 1923, reported in 109 Ark. 60, under the style of Cypress Creek Drainage District v. Wolfe. This caused an amendment to be made to the statute creating the Cypress Creek Drainage District by an act of the Legislature, approved Feb. 25,1915. Acts of 1915, p. 297. By the provisions of § 3 of this act the construction of ditch or canal No. 13 was made optional with the landowners of part of the territory embraced within the boundaries of Cypress Creek Drainage District. By § 5 of the act it was recognized that the taxes of the district upon a portion of the land had been enjoined by the chancery court of Desha County on the ground! that the lands in question would not be benefited by the drainage system contemplated in the act. The Legislature declared that,.according to the plans under contemplation by it, the lands would be entirely reclaimed from surface water, or put within easy reach of reclamation. The assessments of benefits theretofore made was thereupon confirmed, including those as to which the collection of taxes had been enjoined. No attempt was made to construct canal No. 13 under the provisions of this act. Hence it became necessary for the commissioners of the Kirsch Lake Drainage District to find-another outlet for the waters flowing from that district. This was done by digging a canal in a generally eastern direction, so that the waters would flow into canal No. 19, which was the main canal in the plans of the Cypress Creek Drainage District, above the lands of the plaintiffs, and thereby caused them to overflow, as testified to by the witnesses for the plaintiffs and also by the engineers for the defendant, as shown by their testimony as copied above. The original assessments were made upon the theory that the waters from the Kirsch Lake Drainage District, would empty into canal No. 13; which would, in turn, empty into canal No. 19 about fifteen miles below the lands of the plaintiffs. No. 19 flows into Bayou Macon, and I have referred to them as No. 19. The Legislature ■confirmed' the original assessments upon this theory. A subsequent change in the plans by emptying the waters from the Kirsch Lake Drainage District into canal No. 19 above the lands of the plaintiffs, instead of below them, caused their lands to overflow for a greater part of the year, so that fertile lands which, before the construction of the drainage canal, had been very valuable for cultivation in cotton, became worthless except for pasturage. Therefore, instead of benefiting the lands of the plaintiffs, the construction of the drainage system caused their lands to be greatly damaged. The testimony of the witnesses for the defendant shows that this change of the outlet of the waters from the Kirsch Lake Drainage District was done in 1919 and 1920. As we have already seen, it was evidently done after the passage of the act in 1915 amending the act under which the drainage system, was originally planned. If so, then the damage caused by the change of the plans could not have been considered by the commissioners in making the original assessments or by the Legislature in 1915 in confirming the same. It necessarily follows that the damage was caused to the plaintiffs’ lands by a change of plans made after the act of • February 25, .1915, was passed; the case falls squarely within the principles of law decided in Road District No. 6 v. Hall, 140 Ark. 241. Therefore I' think that the opinion of the majority is wrong, and respectfully dissent.